Citation Nr: 1541906	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974 with service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A video teleconference hearing was held before the Board in November 2014.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's Official Military Personnel file indicates the Veteran had in-country service in Vietnam, to include in 1972.  

2.  The Veteran's peripheral neuropathy of the lower extremities manifested within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in May 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as an organic disease of the nervous system, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange.  Early onset peripheral neuropathy (peripheral neuropathy that manifests within one year of the last exposure to herbicides) is one of those specific diseases but peripheral neuropathy that is not early onset peripheral neuropathy is not one of those specific diseases.  

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, early-onset peripheral neuropathy of the lower extremities is a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, this case turns largely on whether the Veteran can be presumed to have been exposed to herbicides in service. 

The May 2012 medical statement from Dr. K.R. diagnoses the Veteran with axonal and demyelinating sensorimotor polyneuropathy in the lower extremities based on a nerve condition study performed in February 2012.  This diagnosis satisfies the first prong of the service connection claim.

Additionally, the Veteran's Official Military Personnel file indicates the Veteran had in-country service in Vietnam, to include in 1972.  However, in order to be presumed exposed to herbicides for peripheral neuropathy of the lower extremities, there must be evidence that the neuropathy was diagnosed within one year of service.

The Veteran testified at the November 2014 hearing that prior to his military service he did not have any nerve problems with his legs.  He further testified he served in -country in Vietnam, stationed in Bien Hoa Air Base.  He indicated he was there for around seven months working as an air passenger specialist.  Right after returning from Vietnam, he began experiencing something wrong with his feet but he was not aware of what the symptoms of neuropathy were at the time.  He saw his family doctor but no one referred him to a neurologist.  The first sign of symptoms he experienced included tingling in his feet and pain.  The Veteran estimated the symptoms began while he was still in service, around 1972.  It was not until the Veteran sought treatment with the VA that he had tests performed to diagnose his lower extremity peripheral neuropathy.

The February 1974 Report of Medical Examination for purposes of separation and February 1974 Report of Medical history do not document any issues with his lower extremities, including tingling and numbness.  However, the Veteran submitted a statement dated June 2012, similar to his November 2014 testimony, which indicated he was stationed at Bien Hoa Air Base in Vietnam from 1971 to 1972, at which time he states he was exposed to Agent Orange.  He further indicates upon returning from service in Vietnam, he noticed occasional foot pain and tingling sensations in his feet.  Additionally, the Veteran describes skiing with his son and having numb and painful toes after a day of skiing, with each year the sensations in his feet growing worse.  His symptoms have continue to grow worse, despite his attempts to remain active, until they were keeping him awake because of the pain, tingling and burning sensations in his toes and feet.  

The Veteran's June 2012 statement and the November 2014 hearing testimony, which describe a continuity of symptomatology regarding his chronic peripheral neuropathy of the lower extremities following his service, are given probative weight.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As such, the Board finds the legal presumption requiring peripheral neuropathy to manifest within one year of the last exposure to herbicides to be satisfied.  Therefore, the Veteran is entitled to a presumption of herbicide exposure.

As to the causal relationship between the Veteran's peripheral neuropathy of the lower extremities and his service, the record includes an April 2014 VA medical statement from Dr. H.T. who has treated the Veteran since February 2012.  Dr. H.T. indicated the Veteran has had neuropathy since discharge from the military more than 40 years ago.  He was stationed in Vietnam during his service and was exposed to Agent Orange.  Therefore, Dr. H.T. opined that "it is more likely than not that the ongoing neuropathy that the Veteran is experiencing is due to Agent Orange exposure and nothing else".  In further support of this opinion, Dr. H.T. stated his condition has been worked up extensively and no other possible causes of the neuropathy have been identified.

The Board finds the April 2014 doctor's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the April 2014 opinion warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


